DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman (US 5,145,190).
With regard to claim 1, Boardman discloses a gasket (10, as seen in Figs. 1, etc.) comprising a plurality of gasket members (28 with 42) each including an annular reinforcing ring (42) formed around an axis (i.e. a central axis of the opening which it surrounds, e.g. 44 as seen in Figs. 1, 5, etc.) and an annular elastic body part (28, disclosed as elastomeric in column 3 lines 59-60, etc.) that is formed around the axis (as seen in Figs. 1, 5, etc.) and that is formed from an elastic body (i.e. the elastomeric body of 28) attached to the reinforcing ring (as seen in Figs. 5, 

With regard to claim 3, Boardman discloses that each of the elastic body parts comprises an annular outer peripheral bead (34 or 36) formed at one end portion of each of the elastic body parts (as seen in Figs. 5, etc.), the outer peripheral bead extending from an outer peripheral surface of each of the elastic body parts to an outer periphery side (as seen in Figs. 5, etc.).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasynski (US 2005/0053420).
With regard to claim 1, Blasynski discloses a gasket (40, as seen in Figs. 1, 3, etc.) comprising a plurality of gasket members (e.g. as labeled in Examiner annotated Fig. 3 below) each including an annular reinforcing ring (44 and 54 respectively) formed around an axis (i.e. a central axis of the opening which it surrounds, as seen in Figs. 1, 3, etc.) and an annular elastic body part (including at least some of 42 or 52 respectively, disclosed as elastomeric in paragraph [0017], etc.) that is formed around the axis (as seen in Figs. 1, 3, etc.) and that is formed from an elastic body (i.e. the elastomeric body as seen in Figs. 1, 3, etc. that 42 and 52 are part of) attached to the reinforcing ring (as seen in Figs. 3, etc.), wherein outer peripheral surfaces of a plurality of the reinforcing rings are close to each other (as seen in Figs. 3, etc. they are relatively 


    PNG
    media_image1.png
    411
    520
    media_image1.png
    Greyscale

With regard to claim 4, Blasynski discloses that in a region where the plurality of the elastic body parts are joined together (i.e. between 44 and 54), the elastic material having an interconnecting elastic material portion that directly joins the outer peripheral surfaces of adjacent annular reinforcing rings of the plurality of reinforcing rings to each other (as seen in Fig. 3 as there is only the elastic material that joins the reinforcing rings together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 5,145,190) in view of Yanagi et al. (WO 2015137491).
With regard to claim 2, Boardman discloses that each of the elastic body parts comprises: one annular seal bead (one of 34 or 36) formed at one end portion that is an end portion on one side of each of the elastic body parts (as seen in Figs. 5, etc. at one axial side), the one seal bead extending to an inner periphery side as progress toward the one side in a direction of the axis (i.e. as seen in Fig. 5 due to the inclined side on the outer periphery side of the bead); and another annular seal bead (the other of 34 or 36) formed at another end portion that is an end portion on another side of each of the elastic body parts (as seen in Figs. 5, etc. at the other axial side), the other seal bead extending to the inner periphery side as progressing toward the other side in the direction of the axis (i.e. as seen in Fig. 5 due to the inclined side on the outer periphery side of the bead).
Boardman fails to disclose that the one seal bead is higher in stiffness than the other seal bead.

It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Boardman with the teaching of Yanagi such that the one seal bead is higher in stiffness than the other seal bead. Such a modification would provide the expected results of having the amount of deformation of the first seal bead be larger than the amount of deformation of the second seal bead upon axial compression and thus avoid leakage under certain load conditions (see Yanagi paragraph 8 under “description of embodiments” in the attached Examiner provided machine translation, etc.. Additionally see US 10,612,660 the English language equivalent).

Response to Arguments
Applicant's arguments with respect to claims 1-4 have been considered but are moot in view of the new ground(s) of rejection. Additionally Applicant’s arguments, in so much as they apply to the current grounds of rejection, have been fully considered but are not persuasive.
Applicant’s first argument is that Boardman fails to disclose the new limitations of claim 1. This argument is not persuasive as Boardman anticipates all of the limitations of claim 1, as detailed in the new/amended grounds of rejection above. Specifically Examiner notes that Applicant has not claimed that the joining is a direct joining and that there are no other intervening elements.

Arguments asserting allowability of dependent claims solely by virtue of depending on an argued claim are not persuasive as all claims are still rejected (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675